Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Scope of Enablement
Claims 1-13, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods in which the aqueous solution comprises a surfactant (claim 14), e.g., sodium lauryl sulfate (claim 15), it does not reasonably provide enablement for methods reciting aqueous solutions comprising as much as 5 g/L diesel fuel.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Claim 1 recites an “aqueous solution” comprising “diesel fuel” at a concentration of 0.1 – 5 g/L.  A person having ordinary skill in the art would understand the recited “solution” to be a single continuous aqueous phase comprising the recited concentration of diesel dissolved within the aqueous phase optionally comprising emulsifiers facilitating the solvation of the diesel fuel components within the solution.  The hypothetical PHOSITA would not expect such a “solution” to include within its scope a mixture of a continuous aqueous phase and a discontinuous oil phase wherein the entirely of the two phase mixture comprises the recited concentration of diesel fuel.
	Given the doctrine of claim differentiation with claim 14 in mind, none of claims 1 – 13, 16 – 20 requires that the recited aqueous solution comprise a surfactant.  USP 20200030727 to Spelter teaches that the limit of solubility of diesel fuel in water is about 

Meaning of “diesel fuel”
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While Applicant may be Applicant’s own lexicographer, use of a term recited in a claim cannot be repugnant to the ordinary and customary meaning of that term.  In this case, Applicant’s understanding of the term “diesel” appears to encompass gasoline compositions because the “diesel stock solution” was formulated not from diesel fuel, but rather from gasoline: 

    PNG
    media_image1.png
    230
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    410
    media_image2.png
    Greyscale

Such understanding of the meaning of “diesel fuel” as encompassing gasoline is indeed repugnant to the ordinary and customary understanding of those terms insofar as diesel fuel and gasoline are discernably different compositions of matter, as shown by Curl1:

    PNG
    media_image3.png
    465
    867
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    596
    888
    media_image4.png
    Greyscale
2

Discussion of Selected Prior Art 
	USP 20190070533 to Cheng [0013] describes absorbing PAHs from water using graphene nanoparticles.
	USP 9146228 to Nuhu describes sorption of PAHs from water using nanoporous calcium carbonate crystals.
	From USP 9296626 it was known to use nanoporous activated carbon to sorb high molecular weight organic contaminants from water.

	USP 7550074 describes removing a variety of PAHs 1/55 from diesel fuel 1/65 by passing the diesel through a bed of acid-activated carbon granules 4/65.
	Ania et al. “Removal of Naphthalene …” teaches adsorption of the PAH naphthalene from wastewater using carbon adsorbents having sub-nm pores.  The reference discusses the important role that “narrow micropores” (p.338, right column, “Support …”).  Fig. 5 (emphasis added) shows that “narrow micropores” means less than “100 nm,” i.e., 0.4 – 1 nm, i.e., nanopores.  From § 4 Conclusion, Ania states 

    PNG
    media_image5.png
    151
    536
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    362
    456
    media_image6.png
    Greyscale



Subject Matter Not Rejected Over Prior Art
	While there are ample disclosures noted above describing or suggesting the removal by adsorption of PAH compounds from PAH-tainted refinery wastewater or from PAH-tainted diesel fuel using nanoporous carbon adsorbents, the prior art does not describe removing PAHs from an aqueous solution comprising 0.1 – 5 g/L diesel fuel where “solution” is construed as a single liquid phase aqueous phase and “diesel fuel” is construed as “diesel fuel” (not gasoline).
	Claims 1 – 20 would be allowable if amended to overcome the rejections noted about which are substantially related to patentability, i.e., the rejections under §112(b) and §112(a).

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 H. Curl, et al., “Chemical and Physical Properties of Refined Petroleum Products,” NOAA Technical Memorandum ERL MESA-17 (Environmental Research Laboratories, Marine Ecosystems Analysis Program), October 1977, downloaded from file:///C:/Users/cbarry/Downloads/noaa_11031_DS1.pdf on 8/12/21.
        2 NOTE:  One of skill would have recognized “12 to 2 carbon atoms” as a typographical or reproduction error, insofar as USP 20140374320 teaches that diesel is a relatively complex mixture of C9 – C28 compounds [0004].